Citation Nr: 9918734	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder as 
a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in a remand order at the end of this decision.


FINDING OF FACT

The veteran has not submitted competent medical evidence 
demonstrating a present skin disability as a result of 
herbicide exposure, or otherwise related to active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability due to herbicide 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Certain disorders 
associated with herbicide agent exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).  Chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda is included if manifest to a degree of 10 
percent or more within a year of the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307.  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records show the veteran 
complained of body rash in September 1968.  The diagnosis was 
fungal infection.  The veteran's August 1969 separation 
examination revealed a normal clinical evaluation of the 
skin.  Records show the veteran served approximately one year 
in Vietnam.

An October 1987 VA dermatology examination report noted the 
veteran complained of pruritic and flaky lesions to the 
chest, back, and legs of 18 years duration.  It was noted the 
veteran had questionable exposure to Agent Orange.  The 
diagnosis was nonspecific follicular/scaly hyperkeratotic 
areas to the shoulders, thighs, and buttocks.  A September 
1989 VA examination revealed no specific abnormality to the 
skin.

In statements and personal hearing testimony in support of 
the claim the veteran asserted that his skin disorder was the 
result of Agent Orange exposure during service in Vietnam.  
At his personal hearing before the undersigned Board Member 
he reported no medical care provider had related his present 
skin disorder to Agent Orange exposure.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran's present skin disorder is a result 
of herbicide exposure in Vietnam, or is otherwise due to an 
injury or disease incurred in, or aggravated by, active 
service.  The Board notes the medical evidence of record does 
not include a diagnosis of a disorder for which a presumption 
of service connection is warranted.  
The only evidence of a present skin disorder due to herbicide 
exposure in Vietnam is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for a skin disorder as a result of 
herbicide exposure.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for a skin disorder as a 
result of herbicide exposure is denied.


REMAND

Initially, the Board notes that the veteran's claim as to 
entitlement to service connection for PTSD is found to be 
well-grounded under 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  Murphy, 1 Vet. App. 
78.  The Board also notes that the Court has provided 
detailed guidance for the development of claims for service 
connection for PTSD once the veteran has satisfied the 
initial burden of establishing a well-grounded claim.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In addition, the Board notes that Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court held that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

A review of the record, including reports of VA psychiatric 
examinations in 1988 and 1995 and hearing transcripts in 
April 1996 and May 1999, together with several statements by 
the veteran, reflect several descriptions of stressors that 
are not entirely consistent.  It is not clear what if any of 
the claimed stressors are considered to be verified by the RO 
or that an examiner has been notified of what stressors are 
considered verified.  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors reported in the veteran's 
statements and noted in examination 
reports.  Thereafter, the RO should make 
a specific determination, based on the 
complete record, as to whether the 
veteran was exposed to a stressor or 
stressors during active service.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If the RO finds that any stressors 
are verified, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed as to 
which stressors have been verified, if 
any, for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressors supporting 
the diagnosis must be identified, as must 
be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other than 
those verified by the RO, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, must be 
made available for review by the examiner 
in conjunction with the examination.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

